DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03 March 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of Patent Nos. 10,043,076, 10,423,832, and 10,832,056  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests determining a perspective from which a new frame was viewed by the camera from a visually corrected pose calculated using positions of matching features in a set of matching features determined using feature points retrieved from a field of view within a propagated pose from a 3D map, as variously claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
9 March 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665